1/22/2015                                                                  Envelope Details


  Print this page

  Envelope 3825907
   Case Information
   Location                                     Court Of Criminal Appeals
   Date Filed                                   01/20/2015 12:53:02 PM
   Case Number
   Case Description
   Assigned to Judge
   Attorney                                     Thomas Morgan
   Firm Name                                    Law Office of Thomas Morgan
   Filed By                                     Mandy Choat
   Filer Type                                   Not Applicable
   Fees
   Convenience Fee                              $0.00
   Total Court Case Fees                        $0.00
   Total Court Filing Fees                      $0.00
   Total Court Service Fees                     $0.00
   Total Filing & Service Fees                  $0.00
   Total Service Tax Fees                       $0.00
   Total Provider Service Fees                  $0.00
   Total Provider Tax Fees                      $0.00
   Grand Total                                  $0.00
   Payment
   Account Name                                 Laverne Morgan
   Transaction Amount                           $0.00
   Transaction Response
   Transaction ID                               6300656
   Order #                                      003825907­0

   Petition for Discretionary Review
   Filing Type                   EFile
   Filing Code                   Petition for Discretionary Review
   Filing Description            Petition for Discretionary Review
   Reference Number              Hector Gonzalez
   Comments
   Status                        Rejected
   Fees
   Court Fee                     $0.00
   Service Fee                   $0.00
https://reviewer.efiletexas.gov/EnvelopeDetails.aspx?envelopeguid=bbe0bed2­07ab­4009­8526­873918e8888a   1/2
1/22/2015                                                                  Envelope Details

   Rejection Information
   Rejection
             Time       Rejection Comment
   Reason
                        The petition for discretionary review does not contain a certification in
             01/22/2015 compliance with T.R.A.P. 9.4(i)(3). It indicates that the petition contains 5119
   Other     03:13:31 words wich exceeds the required 4500 words. The petition for discretionary
             PM         review does not contain the identity of Judge, Parties and Counsel [Rule 68.4(a)].
                        Appellant's petition has a due date of January 30, 2015.
   Documents
   Lead Document                  Hector Gonzalez. PDR.pdf                               [Original]




https://reviewer.efiletexas.gov/EnvelopeDetails.aspx?envelopeguid=bbe0bed2­07ab­4009­8526­873918e8888a       2/2